Citation Nr: 9922424	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to an effective date earlier than November 26, 
1993, for assignment of a 10 percent evaluation for tinea 
versicolor.

(The veteran's motions to revise or reverse certain prior 
Board decisions on the basis of clear and unmistakable error 
are addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to December 
1969.  

This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that granted a 10 percent rating for 
tinea versicolor and assigned an effective date of 
November 26, 1993.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for an effective date earlier than 
November 26, 1993, for this rating.  

On July 9, 1997, the Board issued a decision denying the 
veteran's appeal for an earlier effective date.  In an order 
dated August 13, 1998, the United States Court of Veterans 
Appeals (now called the United States Court of Appeals for 
Veterans Claims) (hereinafter referred to as Court) vacated 
the July 1997 Board decision that denied an effective date 
earlier than November 26, 1993, for assignment of a 10 
percent evaluation for tinea versicolor and remanded the 
issue to the Board for readjudication.  The Board will 
therefore re-adjudicate the veteran's appeal for an effective 
date earlier than November 26, 1993, for assignment of a 10 
percent evaluation for tinea versicolor.


FINDINGS OF FACT

1.  Claims for a compensable rating for the veteran's 
service-connected tinea versicolor were denied during the 
1970's because the tinea versicolor had not been shown to be 
compensable in degree.  

2.  A statement in support of claim received at the RO on 
January 17, 1990, indicates that the veteran's skin was 
"bothering" him.

3.  A VA clinical report dated March 2, 1990, notes that 
tinea versicolor was manifested by erythema and itching of 
the neck.

4.  January 17, 1990, is the earliest date as of which it is 
factually ascertainable that the increase in disability had 
occurred.


CONCLUSIONS OF LAW

1.  The VA clinical report dated March 2, 1990, confirms that 
the service-connected tinea versicolor had become 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§ 4.118, Diagnostic Code 7812-7806 (1998).

2.  An effective date of January 17, 1990, for assignment of 
a 10 percent rating for tinea versicolor is warranted.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.155, 3.157, 
3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue to be decided in this appeal is whether there is a 
basis to assign an effective date earlier than November 26, 
1993, for assignment of a 10 percent rating for tinea 
versicolor.

Except as otherwise provided, the effective date of an award 
based on a claim will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim.  See 
38 U.S.C.A. § 5110 (West 1991 and Supp. 1998); 38 C.F.R. 
§ 3.400(o)(2) (1998).  See also Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).  Evidence in the claims file showing 
that an increase was ascertainable will be dispositive.  See 
Quarles v. Derwinski, 3 Vet. App. 129 (1992). 

The effective date of compensation benefits, if otherwise in 
order, will be the date of receipt of the claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.157(a) (1998).  Once a formal claim for compensation has 
been disallowed for the reason that the service-connected 
disability is not compensable in degree, the date of VA 
outpatient examination will be accepted as the date of 
receipt of a claim.  See 38 C.F.R. § 3.157(b)(1) (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1998).  

Diagnostic Code 7806 has remained essentially unchanged since 
promulgation of the 1945 Schedule for Rating Disabilities 
(now found at 38 C.F.R. Part 4), providing for a 10 percent 
rating for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A zero percent rating is 
warranted with slight, if any, exfoliation, exudation, or 
itching, or if on an unexposed surface or small area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

Review of the claims file indicates that in January 1973 the 
RO established service connection for tinea versicolor, 
effective November 1972, and a 10 percent rating was assigned 
under Diagnostic Code 7899-7806.  Subsequent VA examination 
reports dated in 1973 and 1975 indicate that the tinea 
versicolor had become less symptomatic and in a December 1975 
RO rating decision, the RO reduced the rating to zero 
percent, effective March 1, 1976. 

In an April 1996 RO rating decision, the RO again assigned a 
10 percent rating for the veteran's tinea versicolor.  The RO 
noted that in March 1996, VA outpatient treatment reports 
reflected persistent pruritus with tinea versicolor on the 
forehead, neck, arms, and hands with scaling and macular 
lesions.  The RO assigned an effective date of November 26, 
1993, the date of receipt of the veteran's claim for an 
increased rating.  The veteran appealed for an earlier 
effective date and in a July 1997 Board decision, an 
effective date earlier than November 26, 1993 was denied.

In an order dated August 13, 1998, the U.S. Court of Veterans 
Appeals vacated the July 1997 Board decision pursuant to a 
joint motion to vacate and remand that decision.  In the 
joint motion, the veteran alleged that a January 1990 request 
for an increase and a March 1990 VA examination report should 
be considered as the basis for assigning an earlier effective 
date.  The veteran also noted that the Board did not 
acknowledge a December 1992 VA clinical record that showed 
that the veteran had complained of scaly, red, tiny papular 
bumps.  Further, the Board did not address whether these 
reports represented or demonstrated an increase in the 
severity of the veteran's service-connected tinea versicolor.  

Pursuant to the Court's order, the Board has reviewed these 
earlier dated records for evidence which could form the basis 
for assignment of an earlier effective date for assignment of 
a 10 percent rating for tinea versicolor.  The Board notes 
that the RO received a statement in support of claim on 
January 17, 1990.  That statement chiefly concerns the 
veteran's mental depression; however, he did mention that his 
back and his skin were being "overlooked" by VA and that 
they were "bothering" him.  The Board finds that this 
statement constituted an informal claim for an increase.  The 
RO wrote the veteran in February 1990 asking him to submit 
evidence of the increase, or to identify where that evidence 
might be obtained.  He did not respond, and in April 1990 the 
claim was disallowed by the RO.  The veteran was provided his 
appeal rights (VA Form 1-4107) but did not appeal.

In reviewing the VA clinical report dated March 2, 1990, the 
Board notes that relevant portions of the report reveal that 
the veteran complained of pruritus (itching) on his neck, 
especially after sweating; dry skin on his hands; and a 
pruritic dry cracking on his right foot.  The examiner noted 
hand and foot symptoms (which do not appear to be service-
connected) and also noted that there was a slight erythema, 
without scales, on the neck.  The assessments were tinea 
versicolor and hyperkeratosis.  

The relevant inquiry concerning the March 1990 VA outpatient 
report is whether these tinea versicolor symptoms (slight 
erythema of the neck with itching) represent an increase in 
the severity of the veteran's tinea versicolor (i.e. whether 
the reported symptoms represent exfoliation, exudation or 
itching, involving an exposed surface or extensive area).  
Resolving reasonable doubt in favor of the veteran, the Board 
finds that the March 1990 report does show symptoms 
warranting a 10 percent rating because it appears that the 
neck lesions are related to the service-connected tinea 
versicolor, that they do involve an exposed (if not 
extensive) area, and that they do cause itching.  This 
disability picture warrants a 10 percent rating under 
Diagnostic Code 7806.

The March 1990 outpatient treatment report constitutes a 
claim, whose date of receipt is March 2, 1990.  38 C.F.R. 
§ 3.157(b)(1).  Before the Board can use the date of a VA 
clinical report to establish the date of a claim for an 
increased rating, it must also be shown that a formal claim 
for compensation for the disability had been disallowed 
earlier for the reason that the service-connected disability 
was not compensable in degree.  Review of the claims file 
indicates that earlier claims for compensation had been 
denied because the tinea versicolor had not been shown to be 
compensable in degree.  

For the above reasons, the Board finds that the March 2, 1990 
VA clinical report establishes the date of receipt of an 
unadjudicated claim for an increased rating.  See 38 C.F.R. 
§ 3.157(b)(1).  Although the January 17, 1990, claim had been 
disallowed, it still constitutes evidence which must be 
considered in determining when the increase in disability was 
first "factually ascertainable."  See Hazan v. Gober, 10 
Vet. App. 511 (1997).  That statement is an assertion by the 
veteran of increased disability, which was confirmed shortly 
thereafter by medical evidence.  Since the assertion was 
shown to be credible, its date becomes the earliest 
cognizable date as of which the increase had occurred  As the 
January 17, 1990, statement from the veteran establishes the 
earliest assignable effective date for an increased rating, 
analysis of later dated clinical reports is not necessary.








ORDER

An effective date of January 17, 1990, for assignment of a 10 
percent rating for tinea versicolor is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

